Court of Appeals
of the State of Georgia

                                        ATLANTA,_____________________
                                                 May 15, 2020

The Court of Appeals hereby passes the following order:

A20D0374. YVONNE WARD v. U. S. BANK NATIONAL ASSOCIATION et
    al.

      Based on the limited materials before us, it appears that Yvonne Ward filed an
action for wrongful foreclosure and other claims against nine defendants.1 In two
separate orders entered the same day, the trial court dismissed Ward’s claims against
all defendants. Ward then filed this timely application for discretionary appeal in the
Supreme Court, which subsequently transferred the matter here. See Case No.
S20D0945 (transferred Mar. 16, 2020).
      Under OCGA § 5-6-34 (a) (1), a party may file a direct appeal from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below,
except as provided in Code Section 5-6-35[.]” It does not appear that any provision
of OCGA § 5-6-35, the discretionary appeal statute, applies here. Thus, the trial
court’s orders collectively dismissing all of Ward’s claims constituted directly
appealable final judgments.
      We will grant a timely application for discretionary appeal if the lower court’s
order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED. Ward shall have ten days from the date of this


      1
       Ward has not included a copy of her complaint with the application materials.
We note that one of the defendants in this case, U. S. Bank National Association,
previously foreclosed upon Ward’s property and obtained a writ of possession against
her. Ward sought, unsuccessfully, to challenge the dispossessory proceedings in this
Court. See Case No. A19D0009 (denied Aug. 16, 2018); Case No. A19A1555
(dismissed Mar. 28, 2019); Case No. A20D0351 (dismissed Apr. 22, 2020).
order to file a notice of appeal with the trial court. If she has already filed a notice of
appeal in the trial court, she need not file a second notice. The clerk of the trial court
is DIRECTED to include a copy of this order in the record transmitted to the Court
of Appeals.



                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           05/15/2020
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.